DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 02/08/2021 has been entered.

Reasons for allowance
Claims 1-11 and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the claim limitations of claim 1. In addition, Goto US 2017/0148857, Namkung US 2015/0212548, Fujiyoshi US 2015/0380679 and Kim US 2016/0174304 taken along or in combination, at least fails to disclose or suggest the claim limitations of “a hardness of the second adhesive layer is higher than a hardness of the first adhesive layer” along with other claim limitations. Claims 2-10 are depended on claim 1 so they are allowable for the same reason.
Regarding claim 11, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the amended claim limitations of claim 11. In addition, Goto US 2017/0148857, Namkung US 2015/0212548, Fujiyoshi US 2015/0380679 and Kim US 2016/0174304 taken along or in combination, at least fails to disclose or suggest the claim limitations of “a thickness of the second adhesive 13-15 are depended on claim 11 so they are allowable for the same reason.
Regarding claim 16, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the amended claim limitations of claim 16. In addition, Goto US 2017/0148857, Namkung US 2015/0212548, Fujiyoshi US 2015/0380679 and Kim US 2016/0174304 taken along or in combination, at least fails to disclose or suggest the claim limitations of “a hardness of the second adhesive layer is higher than a hardness of the first adhesive layer” along with other claim limitations. Claims 17-19 are depended on claim 16 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574.  The examiner can normally be reached on M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIA X PAN/Primary Examiner, Art Unit 2871